Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 23 December 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-16 are currently pending and have been examined.
Claims 1, 6, 11, and 16 have been amended.
Claims 1-16 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 120, or 365(c). Accordingly, the effective filing date for the instant application is 03 May 2017 claiming benefit to Provisional Application 62/500,861.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-16 are drawn to a system or method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a system for providing a prescription medication delivery service via directly submitting a prescription delivery request to the prescription medication delivery service in part performing the steps of receive a [request for] a prescription medication and including prescription medication information; [a prescriber] receiving input relating to a selection of a prescription delivery option and to transmit a corresponding message including the prescription medication information including a bank identification number (BIN) of the prescription medication delivery service as a payer for the prescription medication; receiv[ing] the message and coordinat[ing] delivery of the prescription medication based at least in part upon the message including the prescription medication information; and [a remote location] obtain[ing] a confirmation indication associated with prescription medication delivery and further configured to transmit a confirmation of completed delivery to the prescription delivery service responsive to the obtained confirmation indication. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity. (MPEP § 2106.04(a)(2) subsection II.C – also note October 2019 Update: Subject Matter Eligibility on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping). The claim steps recite a process of sending a prescription request, filling the prescription, delivering the prescription to a patient, and sending a confirmation. This amounts to analyzing information in a way that can be performed mentally then returning the results.
Independent claim 6 recites a method for providing a prescription medication delivery service via directly submitting a prescription delivery request to the prescription medication delivery service in part performing the steps of requesting delivery of a prescription medication by at least one of a pharmacist and a patient the delivery request including prescription medication information; selecting a prescription delivery option 
Independent claim 11 recites a method for providing a prescription medication delivery service using a bank identification number (BIN) of the prescription medication delivery service in part performing the steps of requesting delivery of a prescription medication by at least one of a pharmacist and a patient the delivery request including prescription medication information; billing the BIN of the prescription medication delivery service by the pharmacist as a payer for the prescription medication; processing the billed BIN using a pharmacy switch, wherein the processing includes transmitting the requested delivery to the prescription medication delivery service; coordinating delivery of the prescription medication to the patient by a prescription delivery service; delivering the prescription medication to the patient and 

Dependent claims 2, 7, and 12 recite, in furtherance to the abstract idea of the independent claim in which they depend, receiving a medication reminder associated with the requested delivery and outputting a notification based at least in part upon the transmitted medication reminder. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity. (MPEP § 2106.04(a)(2) subsection II.C). The claim steps recite a process of receiving a reminder for a requested deliver and sending a notification based on that reminder. This amounts to analyzing information in a way that can be performed mentally then returning the results.

Dependent claims 3-5, 8-10, and 13-16 amount to an abstract idea in furtherance to the abstract idea of the independent claim in which they depend. The additional recited limitations of the dependent claims merely further narrow the independent claims’ abstract idea.

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites a server. The specification defines the server as device that includes at least one of a microprocessor, a storage unit, a communications unit, and a display unit and can connect to the network via the communications link (Detailed Description on p. 21 ¶ 0047 and p. 24 ¶ 0052). The server may be configured to operate as a standalone server, as a distributed server, as a cloud service-based server, or any other configuration capable of executing or otherwise implementing at least one action associated with a claims exchange provider (Detailed Description on p. 21 ¶ 0048, p. 22 ¶ 50, and p. 24 ¶ 0053). The use of a server, in this case to store, communicate, and process data, only recites the server as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a generic computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 1 recites a requested delivery signal. The specification does not provide additional structure for the requested delivery signal. The use of a requested delivery signal, in this case to send delivery request information, only recites the requested delivery signal as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 6, 11, and 16 recite a communication network. The specification does not provide additional structure for the communication network. The use of a communication network, in this case to communicate between servers, only recites the communication network as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1 and 16 recite a physician device. The specification does not provide additional structure for the physician device. The use of a physician device, in this case to receive input relating to a selection of a prescription delivery option within a pharmacy dispensing system and to transmit a corresponding HTTP post message (Brief Summary of the Invention on p. 5 ¶ 0013), only recites the physician device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 6, and 11 recite a pharmacy dispensing system. The specification defines the pharmacy dispensing system as including software (Detailed Description on p. 15 ¶ 0038) to perform one or more pharmacy and/or claim operations (Detailed Description on p. 19 ¶ 0044) without any hardware components required. ] The use of a pharmacy dispensing system, in this case to perform pharmacy/claim operations, only recites the pharmacy dispensing system as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1 and 6 recite a HTTP post message. The specification does not provide additional structure for the HTTP post message – it is assumed to be standard hypertext transfer protocol formatted text for internet communications customary in the art. The use of a HTTP post message, in this case to send a message over a network, only recites the HTTP post message as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring 
Claims 1, 6, and 11 recite a prescription delivery service server. The specification does not further define the prescription delivery service server as distinct from other servers within the claimed system. The use of a server, in this case to store, communicate, and process data, only recites the server as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a generic computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1 recite an electronic device. The specification requires the electronic device takes the form of at least one of a desktop computer, a laptop computer, a smart phone, or any other electronic device capable of executing instructions (Detailed Description on p. 18 ¶ 0041) and includes one or more of a microprocessor, a storage unit, a communications unit, and a display unit that can communicate over a network (Detailed Description on p. 17 ¶ 0040). ] The use of electronic device, in this case to receive information, apply the claimed inventions’ computer instructions, and output the results, only recites the electronic device as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Dependent claims 2, 3, 7, 8, 12 and 13 recite a notification device. The specification does not provide additional structure for the notification device. The use of a notification device, in this case to notify the patient of delivery information, only recites the notification device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a server. 
Claim 1 recites a delivery signal.
Claims 1, 6, 11, and 16 recite a communication network.
Claims 1 and 16 recite a physician device.
Claims 1, 6, and 11 recite a pharmacy dispensing system.
Claims 1 and 6 recite a HTTP post message.
Claims 1, 6, and 11 recite a prescription delivery service server.
Claim 1 recites an electronic device.
Claims 2, 3, 7, 8, 12 and 13 recite a notification device.
Claims 4, 5, 9, 10, 14, and 15 recite a smart pill box.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to 
Note that for each additional element under Step 2A, Prong 2, the specification’s explanation of the additional element’s structure (note that the Specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).” Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3) is not sufficient for the additional element to not be considered well-understood, routine, and conventional use of generic computer components.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Claims 1-16 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saric (US Patent App No 2016/0292,378)[hereinafter Saric] in view of Pinsonneault (US Patent App No 2015/0371000) hereinafter Pinsonneault].
As per claim 1, Saric teaches on the following limitations:
a system for providing a prescription medication delivery service via directly submitting a prescription delivery request to the prescription medication delivery service, the system comprising is taught in the Detailed Description on p. 4 ¶ 0027, p. 6 ¶ 055, and in the Figures at fig. 2A (teaching on a telemedicine system for remote delivery of an ordered prescription to a patient);
a server configured to receive a requested delivery signal relating to a prescription medication via a communication network and including prescription medication information is taught in the Detailed Description on p. 5 ¶ 0037-38, p. 5 ¶ 0045, p. 7 ¶ 0063-0064, p. 8 ¶ 0070, and in the Figures at fig. 1 reference character 140, fig. 2A reference character 206, 210, and 214 (teaching on a provider computing device with input capabilities connected to a network in communication with the prescription delivery system; the provider indicates to the delivery system that a prescription is needed (this is necessarily an http "message" because the communication is occurring over a network protocol));
a prescriber device configured to receive input relating to a selection of a prescription delivery option within a pharmacy dispensing system and to transmit a corresponding HTTP post message including the prescription medication information to a switch... via the communication network is taught in the Detailed Description on p. 5 ¶ 0037-38, p. 5 ¶ 0045, p. 7 ¶ 0063-0064, p. 8 ¶ 0070, and in the Figures at fig. 1 reference character 140, fig. 2A reference character 206, 210, and 214 (teaching on a provider (treated as synonymous to a prescriber) computing device with input capabilities connected to a network in communication with the prescription delivery system; the provider indicates to the delivery system that a prescription is needed (this is necessarily an http "message" because the communication is occurring over a network protocol)* and indicate which 
a bank identification number (BIN) of the prescription medication delivery service as a payer for the prescription medication is taught in the Detailed Description on p. 9 ¶ 0079, p. 9 ¶ 0084 and in the Figures at fig. 2A reference character 206, 210, 214, and 224 (teaching on the prescription delivery system paying the pharmacy provider on behalf of the patient* (noting that if not, the patient may provide direct payment to the pharmacy in ¶ 0080));
a prescription delivery service server configured to receive the HTTP post message via the communication network and to coordinate delivery of the prescription medication based at least in part upon the transmitted HTTP post message including the prescription medication information is taught in the Detailed Description on p. 8 ¶ 0071-72 and in the Figures at fig. 2A reference characters 212, 226, and 234 (teaching on the delivery service receiving the prescription message indicating which prescriptions are needed (treated as synonymous to including prescription medication information) from the provider, determining the closest delivery pharmacy near the patient and organizing the delivery of the medication); -AND-
an electronic device configured to obtain a confirmation indication associated with prescription medication delivery and further configured to transmit a confirmation of completed delivery to the prescription delivery service via the communication network responsive to the obtained confirmation indication is taught in the Detailed Description on p. 9 ¶ 0082-84 and in the Figures at fig. 2B (teaching on the delivery service receiving confirmation of the patients' receipt of the medications and returning the confirmation information to the delivery system from the patients' computing device).
Saric fails to teach the following limitation; Pinsonneault, however, does disclose:
HTTP post message including a bank identification number (BIN) is taught in the Detailed Description on p. 10 ¶ 0096-97 and p. 1 ¶ 0012 (teaching on a prescription ordering, fill, and supply management system wherein the claim transaction message fields include a provider/payor/insurer BIN number for payment routing).
It would be obvious to one having ordinary skill in the art at the time the invention was filed would include the BIN number in the prescription ordering message of Pinsonneault with the prescription delivery system of Saric with the motivation of providing all of the relevant information necessary for payment processing (see Pinsonneault in the Detailed Description on p. 10 ¶ 0096-97). 
*Hereinafter NCPDP, Session A1: Proposals for a National Health Plan Identifier, NCPDP Testimony to NCVHS 2 (July 19, 2010) evidences that utilizing billing using a routing BIN number and a processing switch to process payments on behalf of a different bank/individual are common components in the art of pharmaceutical payment processing. It is therefore inherent that Saric teaches on these elements of the claim limitations.
As per claim 16, the combination of Saric and Pinsonneault teaches on all of the limitations of claim 1. Saric also teaches:
configured to be transmitted from the prescriber device via the communication network is taught in the Detailed Description on p. 5 ¶ 0037-38, p. 5 ¶ 0045, p. 7 ¶ 0063-0064, p. 8 ¶ 0070, and in the Figures at fig. 1 reference character 140, fig. 2A reference character 206, 210, and 214 (teaching on a provider (treated as synonymous to a prescriber) computing device with input capabilities connected to a network in communication with the prescription delivery system; the provider indicates to the delivery system that a prescription is needed (this is necessarily an http "message" because the communication is occurring over a network protocol)).
Saric fails to teach the following limitation; Pinsonnault, however, does disclose:
the system of Claim 1, wherein the BIN is included with a payer sheet is taught in the Detailed Description on p. 10 ¶ 0096-121 and p. 1 ¶ 0012 (teaching on a prescription ordering, fill, and supply management system wherein the claim transaction message fields (i.e. payor sheet with corresponding fields to the instant application's Figure 4) include a provider/payor/insurer BIN number for payment routing).
It would be obvious to one having ordinary skill in the art at the time the invention was filed would include the BIN number in the prescription ordering message of Pinsonneault with the prescription delivery system of Saric with the motivation of providing all of the relevant information necessary for payment processing (see Pinsonneault in the Detailed Description on p. 10 ¶ 0096-97). 
As per claim 6, Saric teaches on the following limitations: 
a method of providing a prescription medication delivery service via directly submitting a prescription delivery request to the prescription medication delivery service, the method comprising is taught in the Detailed Description on p. 4 ¶ 0027, p. 6 ¶ 055, and in the Figures at fig. 2A (teaching on a telemedicine system for remote delivery of an ordered prescription to a patient);
requesting delivery of a prescription medication by at least one of a pharmacist and a patient via a communication network, the delivery request including prescription medication information
selecting a prescription delivery option within a pharmacy dispensing system by the pharmacist; and transmitting an HTTP post message including the prescription medication information to a switch via the communication network and further… to a prescription delivery service server via the communication network is taught in the Detailed Description on p. 5 ¶ 0037-38, p. 5 ¶ 0045, p. 7 ¶ 0063-0064, p. 8 ¶ 0070, and in the Figures at fig. 1 reference character 140, fig. 2A reference character 206, 210, and 214 (teaching on a provider computing device with input capabilities connected to a network in communication with the prescription delivery system; the provider indicates to the delivery system that a prescription is needed (this is necessarily an http "message" because the communication is occurring over a network protocol)* and indicate which prescriptions are needed (treated as synonymous to including prescription medication information));
a bank identification number (BIN) of the prescription medication delivery service as a payer for the prescription medication is taught in the Detailed Description on p. 9 ¶ 0079-80, p. 9 ¶ 0084 and in the Figures at fig. 2A reference character 206, 210, 214, and 224 (teaching on the prescription delivery system paying the pharmacy provider on behalf of the patient* (noting that if not, the patient may provide direct payment to the pharmacy in ¶ 0080));
coordinating delivery of the prescription medication to the patient by the prescription delivery service server based at least in part upon the transmitted HTTP post message including the prescription medication information is taught in the Detailed Description on p. 8 ¶ 0071-72 and in the Figures at fig. 2A reference characters 212, 226, and 234 (teaching on the delivery service receiving the prescription message indicating which prescriptions are needed (treated as synonymous to including prescription medication 
delivering the prescription medication to the patient and obtaining a signature when the prescription medication is delivered to the patient; and transmitting a confirmation of completed delivery to the pharmacy dispensing system via the communication network is taught in the Detailed Description on p. 9 ¶ 0082-84 and in the Figures at fig. 2B (teaching on the delivery service receiving confirmation of the patients' receipt of the medications and returning the confirmation information to the delivery system from the patients' computing device).
Saric fails to teach the following limitation; Pinsonneault, however, does disclose:
HTTP post message including a bank identification number (BIN) ... from at least one of the pharmacist or the patient is taught in the Detailed Description on p. 10 ¶ 0096-97 and p. 1 ¶ 0012 (teaching on a prescription ordering, fill, and supply management system wherein the claim transaction message fields include a provider/payor/insurer BIN number for payment routing).
It would be obvious to one having ordinary skill in the art at the time the invention was filed would include the BIN number in the prescription ordering message of Pinsonneault with the prescription delivery system of Saric with the motivation of providing all of the relevant information necessary for payment processing (see Pinsonneault in the Detailed Description on p. 10 ¶ 0096-97). 
*Hereinafter NCPDP, Session A1: Proposals for a National Health Plan Identifier, NCPDP Testimony to NCVHS 2 (July 19, 2010) evidences that it is common in the art to utilizing billing using a routing BIN number and a processing switch to process payments on behalf of a different bank are common components in the art of pharmaceutical payment processing. It is therefore inherent that Saric teaches on these elements of the claim limitations.

a method of providing a prescription medication delivery service using a bank identification number (BIN) of the prescription medication delivery service, the method comprising is taught in the Detailed Description on p. 4 ¶ 0027, p. 6 ¶ 055, p. 9 ¶ 0079, p. 9 ¶ 0084 and in the Figures at fig. 2A (teaching on a telemedicine system for remote delivery of an ordered prescription to a patient with the prescription delivery system paying the pharmacy provider*);
requesting delivery of a prescription medication by at least one of a pharmacist and a patient via a communication network, the delivery request including prescription medication information is taught in the Detailed Description on p. 5 ¶ 0037-38, p. 5 ¶ 0045, p. 7 ¶ 0063-0064, p. 8 ¶ 0070, and in the Figures at fig. 1 reference character 140, fig. 2A reference character 206, 210, and 214 (teaching on a provider computing device with input capabilities connected to a network in communication with the prescription delivery system; the provider indicates to the delivery system that a prescription is needed (this is necessarily an http "message" because the communication is occurring over a network protocol));
billing the BIN of the prescription medication delivery service by the pharmacist as a payer for the prescription medication is taught in the Detailed Description on p. 9 ¶ 0079, p. 9 ¶ 0084 and in the Figures at fig. 2A reference character 206, 210, 214, and 224 (teaching on the prescription delivery system paying the pharmacy provider (i.e. acting as the payer for the prescription medication) on behalf of the patient* (noting that if not, the patient may provide direct payment to the pharmacy in ¶ 0080) );
processing the billed BIN using a pharmacy switch, wherein the processing includes transmitting the requested delivery to the prescription medication delivery service via the communication network is taught in the Detailed Description on p. 7 ¶ 0063-0064, p. 8 ¶ 0070, and in the Figures at fig. 2A reference character 206, 210, 214, and 224 (teaching on the system determining what medication has been prescribed and requesting the delivery of said medication after billing*);
coordinating delivery of the prescription medication to the patient by a prescription delivery service server is taught in the Detailed Description on p. 8 ¶ 0071-72 and in the Figures at fig. 2A reference characters 212, 226, and 234 (teaching on the delivery service receiving the prescription message from the provider, determining the closest delivery pharmacy near the patient and organizing the delivery of the medication); -AND-
delivering the prescription medication to the patient and obtaining a signature when the prescription medication is delivered to the patient; and transmitting a confirmation of completed delivery to a pharmacy dispensing system via the communication network is taught in the Detailed Description on p. 9 ¶ 0082-84 and in the Figures at fig. 2B (teaching on the delivery service receiving confirmation of the patients' receipt of the medications and returning the confirmation information to the delivery system from the patients' computing device).
Pinsonnault further discloses:
using a bank identification number (BIN) is taught in the Detailed Description on p. 10 ¶ 0096-97 and p. 1 ¶ 0012 (teaching on a prescription ordering, fill, and supply management system wherein the claim transaction message fields include a provider/payor/insurer BIN number for payment routing).
It would be obvious to one having ordinary skill in the art at the time the invention was filed would include the BIN number in the prescription ordering message of Pinsonneault with the prescription delivery system see Pinsonneault in the Detailed Description on p. 10 ¶ 0096-97). 
*Hereinafter NCPDP, Session A1: Proposals for a National Health Plan Identifier, NCPDP Testimony to NCVHS 2 (July 19, 2010) evidences that utilizing billing using a routing BIN number and a processing switch to process payments on behalf of a different bank/individual are common components in the art of pharmaceutical payment processing. It is therefore inherent that Saric teaches on these elements of the claim limitations.

Claims 2-5, 7-10, and 12-15 are rejected under 35 U.S.C. 103 as being over Saric (US Patent App No 2016/0292,378)[hereinafter Saric] in view of Pinsonneault (US Patent App No 2015/0371000)[hereinafter Pinsonneault] in further view of Mayaud (US Patent No. 5,845,255)[hereinafter Mayaud]. 
As per claim 2, the combination of Saric and Pinsonneault discloses all of the limitations of claim 1. Saric fails to teach the following limitation. Mayaud, however, does disclose:
the system of claim 1, further comprising: a notification device configured to receive a medication reminder associated with the requested delivery signal via the communication network and is taught in the Detailed Description in col. 28 lines 30-48 (teaching on an alerting (treated as synonymous to reminder) system connected to the prescription fulfillment system for sending medication related action reminders); -AND-
further configured to output a notification based at least in part upon the received medication reminder is taught in the Detailed Description in col. 28 lines 30-48 (teaching on outputting an alert based on the transmitted medication related information received by patient (i.e. notifying a provider that a patient has received an alert of an overdue unfilled prescription)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription delivery system of Saric and Pinsonneault to include the medication notification system of see Mayaud in the Detailed Description in col. 28 lines 35-36) and “integrat[e] patient-specific information which is directly relevant to treatment management for the Subject patient” (see Mayaud in the Background in col. 1 lines 46-48).
As per claim 3, the combination of Saric and Pinsonneault discloses all of the limitations of claim 1. Saric fails to teach the following limitation. Mayaud, however, does disclose:
the system of claim 2, wherein the medication reminder is received at the notification device without a simultaneous requested delivery signal associated with the prescription medication is taught in the Detailed Description in col. 30 lines 10-56 (teaching on the a patient device sending alerts to the patient to take medication even when not coupled to the delivery service system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription delivery system of Saric and Pinsonneault to include the medication notification system of Mayaud with the motivation of promoting “enhance compliance with the prescribed treatment” (see Mayaud in the Detailed Description in col. 28 lines 35-36) and “integrat[e] patient-specific information which is directly relevant to treatment management for the Subject patient” (see Mayaud in the Background in col. 1 lines 46-48).
As per claim 4, the combination of Saric and Pinsonneault discloses all of the limitations of claim 1. Saric fails to teach the following limitation. Mayaud, however, does disclose:
the system of claim 1, further comprising: a smart pill box configured to receive smart pill box information associated with the requested delivery signal via the communication network at least a portion of the smart pill box information configured to be executed by the smart pill box to cause the smart pill box to selectively modify an operation of the smart pill box is taught in the Detailed Description in col. 30 lines 10-56 (teaching on a smart pill 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription delivery system of Saric and Pinsonneault to include the smart pill dispenser of Mayaud with the motivation of promoting “enhance compliance with the prescribed treatment” (see Mayaud in the Detailed Description in col. 28 lines 35-36) and “integrat[e] patient-specific information which is directly relevant to treatment management for the Subject patient” (see Mayaud in the Background in col. 1 lines 46-48).
As per claim 5, the combination of Saric and Pinsonneault discloses all of the limitations of claim 1. Saric fails to teach the following limitation. Mayaud, however, does disclose:
the system of claim 4, wherein the smart pill box information is received at the smart pill box via the communication network without a simultaneous requested delivery signal associated with the prescription medication is taught in the Detailed Description in col. 30 lines 10-56 (teaching on a smart pill box that has drug dosage information related to the prescribed medication capable of alerting patients when a dose schedule is not properly followed that maintains alerts when offline - the box can be used remote to the patients' homes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription delivery system of Saric and Pinsonneault to include the smart pill dispenser of Mayaud with the motivation of promoting “enhance compliance with the prescribed treatment” (see Mayaud in the Detailed Description in col. 28 lines 35-36) and “integrat[e] patient-specific information which is directly relevant to treatment management for the Subject patient” (see 
As per claim 7, the combination of Saric and Pinsonneault discloses all of the limitations of claim 6. Saric fails to teach the following limitation. Mayaud, however, does disclose:
the method of claim 6, further comprising: transmitting a medication reminder associated with the requested delivery to a notification device associated with the patient via the communication network; and is taught in the Detailed Description in col. 28 lines 30-48 (teaching on an alerting (treated as synonymous to reminder) system connected to the prescription fulfillment system for sending medication related action reminders); -AND-
providing a notification to the patient based at least in part upon the transmitted medication reminder is taught in the Detailed Description in col. 28 lines 30-48 (teaching on outputting an alert based on the transmitted medication related information).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription delivery system of Saric and Pinsonneault to include the medication notification system of Mayaud with the motivation of promoting “enhance compliance with the prescribed treatment” (see Mayaud in the Detailed Description in col. 28 lines 35-36) and “integrat[e] patient-specific information which is directly relevant to treatment management for the Subject patient” (see Mayaud in the Background in col. 1 lines 46-48).
As per claim 8, the combination of Saric and Pinsonneault discloses all of the limitations of claim 6. Saric fails to teach the following limitation. Mayaud, however, does disclose:
the method of claim 7, wherein the medication reminder is provided to the notification device without simultaneously requesting delivery of the prescription medication 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription delivery system of Saric and Pinsonneault to include the medication notification system of Mayaud with the motivation of promoting “enhance compliance with the prescribed treatment” (see Mayaud in the Detailed Description in col. 28 lines 35-36) and “integrat[e] patient-specific information which is directly relevant to treatment management for the Subject patient” (see Mayaud in the Background in col. 1 lines 46-48).
As per claim 9, the combination of Saric and Pinsonneault discloses all of the limitations of claim 6. Saric fails to teach the following limitation. Mayaud, however, does disclose:
the method of claim 6, further comprising: transmitting smart pill box information with the requested delivery to a smart pill box associated with the patient via the communication network; and selectively modifying an operation of the smart pill box based at least in part upon the transmitted smart pill box information is taught in the Detailed Description in col. 30 lines 10-56 (teaching on a smart pill box that has drug dosage information related to the prescribed medication capable of alerting patients when a dose schedule is not properly followed that maintains alerts when offline - the box can be used remote to the patients' homes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription delivery system of Saric and Pinsonneault to include the smart pill dispenser of Mayaud with the motivation of promoting “enhance compliance with the prescribed treatment” (see Mayaud in the Detailed Description in col. 28 lines 35-36) and “integrat[e] patient-specific information which is directly relevant to treatment management for the Subject patient” (see Mayaud in the Background in col. 1 lines 46-48).
As per claim 10, the combination of Saric and Pinsonneault discloses all of the limitations of claim 6. Saric fails to teach the following limitation. Mayaud, however, does disclose:
the method of claim 9, wherein the smart pill box information is provided to the smart pill box without simultaneously requesting delivery of the prescription medication is taught in the Detailed Description in col. 30 lines 10-56 (teaching on a smart pill box that has drug dosage information related to the prescribed medication capable of alerting patients when a dose schedule is not properly followed that maintains alerts when offline - the box can be used remote to the patients' homes);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription delivery system of Saric and Pinsonneault to include the smart pill dispenser of Mayaud with the motivation of promoting “enhance compliance with the prescribed treatment” (see Mayaud in the Detailed Description in col. 28 lines 35-36) and “integrat[e] patient-specific information which is directly relevant to treatment management for the Subject patient” (see Mayaud in the Background in col. 1 lines 46-48).
As per claim 12, the combination of Saric and Pinsonneault discloses all of the limitations of claim 11. Saric and Pinsonneault fail to teach the following limitation. Mayaud, however, does disclose:
 the method of claim 11, further comprising: transmitting a medication reminder associated with the requested delivery to a notification device associated with the patient via the communication network; and is taught in the Detailed Description in col. 28 lines 30-48 (teaching on an alerting (treated as synonymous to reminder) system connected to the prescription fulfillment system for sending medication related action reminders);          -AND-
providing a notification to the patient based at least in part upon the transmitted medication reminder
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription delivery system of Saric and Pinsonneault to include the medication notification system of Mayaud with the motivation of promoting “enhance compliance with the prescribed treatment” (see Mayaud in the Detailed Description in col. 28 lines 35-36) and “integrat[e] patient-specific information which is directly relevant to treatment management for the Subject patient” (see Mayaud in the Background in col. 1 lines 46-48).
As per claim 13, the combination of Saric and Pinsonneault discloses all of the limitations of claim 11. Saric and Pinsonneault fail to teach the following limitation. Mayaud, however, does disclose:
the method of claim 12, wherein the medication reminder is provided to the notification device without simultaneously requesting delivery of the prescription medication is taught in the Detailed Description in col. 30 lines 10-56 (teaching on the a patient device sending alerts to the patient to take medication even when not coupled to the delivery service system);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription delivery system of Saric and Pinsonneault to include the medication notification system of Mayaud with the motivation of promoting “enhance compliance with the prescribed treatment” (see Mayaud in the Detailed Description in col. 28 lines 35-36) and “integrat[e] patient-specific information which is directly relevant to treatment management for the Subject patient” (see Mayaud in the Background in col. 1 lines 46-48).
As per claim 14, the combination of Saric and Pinsonneault discloses all of the limitations of claim 11. Saric and Pinsonneault fail to teach the following limitation. Mayaud, however, does disclose:
the method of claim 11, further comprising: transmitting smart pill box information with the requested delivery to a smart pill box associated with the patient via the communication network; and selectively modifying an operation of the smart pill box based at least in part upon the transmitted smart pill box information is taught in the Detailed Description in col. 30 lines 10-56 (teaching on a smart pill box that has drug dosage information related to the prescribed medication capable of alerting patients when a dose schedule is not properly followed that maintains alerts when offline - the box can be used remote to the patients' homes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription delivery system of Saric and Pinsonneault to include the smart pill dispenser of Mayaud with the motivation of promoting “enhance compliance with the prescribed treatment” (see Mayaud in the Detailed Description in col. 28 lines 35-36) and “integrat[e] patient-specific information which is directly relevant to treatment management for the Subject patient” (see Mayaud in the Background in col. 1 lines 46-48).
As per claim 15, the combination of Saric and Pinsonneault discloses all of the limitations of claim 11. Saric and Pinsonneault fail to teach the following limitation. Mayaud, however, does disclose: 
the method of claim 14, wherein the smart pill box information is provided to the smart pill box without simultaneously requesting delivery of the prescription medication is taught in the Detailed Description in col. 30 lines 10-56 (teaching on a smart pill box that has drug dosage information related to the prescribed medication capable of alerting patients when a dose schedule is not properly followed that maintains alerts when offline - the box can be used remote to the patients' homes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription delivery system of Saric and Pinsonneault to include the smart pill dispenser of Mayaud with the motivation of promoting “enhance compliance with the prescribed treatment” (see Mayaud in the Detailed Description in col. 28 lines 35-36) and “integrat[e] patient-specific information which is directly see Mayaud in the Background in col. 1 lines 46-48).

Response to Arguments
Applicant's arguments filed for claims 1-16 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant’s arguments are addressed in the order in which the claims are to analyzed under MPEP § 2016(III) Summary of Analysis and Flowchart and not necessarily in the order presented by Applicant. Annotations to the appropriate page of Applicant’s Remarks dated 23 December 2021 are provided.
Step 2A – Judicial Exception Analysis, Prong 1:
Applicant asserts that the instant claims do not fall within any of the enumerated abstract idea groupings when view as a whole (see p. 11 ¶ 2; p. 13 ¶ 3; p. 16 ¶ 2, and p. 20 ¶ 2) Applicant further asserts that "certain methods of organizing human activity" may only be selected from the provided groupings and that the instant claims do not fit into the enumerated categories. Examiner disagrees. The human interaction subgroup “commercial or legal interactions” would include a pharmaceutical prescription purchase and delivery system under sales activities. It is important to note that the text within the parentheses stating “including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations” are provided as examples and not an exclusive listing and that the October 2019 Update: Subject Matter Eligibility on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping.
In regards to Applicant’s assertion that certain elements of the claim limitations cannot be performed by a human, under Step 2A, Prong 1 and 2, the limitations of the claim are analyzed under two classifications (1) the abstract idea of the claim and (2) additional elements of the claim. Applicant asserts these features are not abstract ideas performable in the human mind: sending an HTTP post messaging including BIN data corresponding to a prescription delivery service. While Examiner disagrees that a human is incapable of 
Step 2A – Judicial Exception Analysis, Prong 2:
Applicant then asserts that the claimed invention includes additional features that apply the judicial exception in some other meaningful way, and the instant specification and various features recited by the claim provide a technical solution that does not preempt all uses of such operations in other fields. (see p. 12 ¶ 2 and p. 19 ¶ 2-3). Examiner disagrees. As outlined above, the additional elements recited in the independent claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality (MPEP § 2106.05(e)). When making a determination of meaningful limitations, the Examiner should consider if additional elements that provide an inventive concept to the claim as a whole. Here, the combination of the additional elements does not provide an inventive computation environment – the computer is utilized in a predictable manner by applying an algorithm rooted in an abstract idea and reporting the results. 
Applicant asserts that the claims are limited to applying a computer implemented algorithm to solve a particular technical problem and do not effectively preempt all uses of that algorithm in other contexts, therefore providing a practical application via an improvement to technology (see p. 9 ¶ 4; p. 13 ¶ 4, p. 14 ¶ 1, see p. 14 ¶ 2 second half, p. 15 ¶ 1 in part, p. 15 ¶ 2, p. 16 ¶ 1 second half, p. 20 ¶ 3, and p. 21 ¶ 2). see p. 14 ¶ 2 first half). Applicant asserts that examples 37, 40, and 42 integrate the abstract idea into a practical application via an improvement to the functioning of a computer or other technology, without reciting any additional hardware components and without any changes to conventional hardware components to achieve the claimed benefits. Without commenting on the merits of this argument as, absent of further explanation, the statement amounts to a conclusionary declaration that the claims define a patentable invention (see MPEP § 2106.07(b) and 37 CFR 1.111(b)), Examiner disagrees that the test for an improvement to technology relies on such a test – MPEP § 2106.04 states “the courts have not provided an explicit test for this consideration, but have instead illustrated how it is evaluated in numerous decision.” As the 2019 PEG Examples are not court rulings and are not precedent, they are offered only as factually specific abridged examples of possible scenarios. The considerations under MPEP § 2106.05(a) outline to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)). 
Here, the claims do not show how the server, delivery signal, communication network, devices, etc. all implementing the abstract idea on a generic computing environment of the prescription medication order and delivery system improve on the functioning of the device/system. On review of the Specification, the present invention is created to solve a financial/commercial interaction problem – pharmaceutical reversals (when a prescription is approved but the patient never returns to pick up the approved prescription) and redundant ordering data (Background in ¶ 005-8). An improvement in the abstract idea itself does not amount to an improvement in technology. It is unclear to Examiner how the specific additional elements, 
An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)). The instant claims seem analogous to MPEP § 2106.05(a)(II) examples that the courts have indicated may not be sufficient to show an improvement to technology, example i. a commonplace business method being applied on a general purpose computer, and MPEP § 2106.05(a)(I) examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. mere automation of manual processes, such as using a generic computer to process an application for financing a purchase. 
Applicant asserts that the use of a BIN and a payer, under the recognized meaning of the terms to one skilled in the art at the time the invention was filed, provides a specific technical environment for the improvement to technology (p. 17 ¶ 1- p. 18 ¶ 2). Examiner disagrees. Here, there is no evidence that the use of a BIN associated with a supposed unconventional payer solves a technical problem. On review of the Specification, the present invention provides a solution to the problem of inefficient prescription processes resulting in healthcare costs due to medication non-adherence (Background in ¶ 0006). Examiner characterized this as a non-technical problem. Here the use of a BIN to identify the payer entity making a payment is not particular to any such computer or technical environment. Under MPEP § 2106.04(d)(1), examiners are offered guidance on evaluating improvements in the functioning of a computer, or an improvement to any other technology or technical field in Step 2A Prong Two. Here it is noted that specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. While the use of an unconventional BIN/Payer combination may 
Step 2B – Additional Elements that Amount to Significantly More: 
Applicant asserts that the combination of additional elements amount to significantly more as the arrangement includes technology-specific operations and outcomes wherein there is a non-conventional and non-generic arrangement of additional elements (p. 15 ¶ 1 in part). Without conflating the analysis of Step 2A Prong 2 and Step 2B, Examiner does not agree that the combination of additional elements is a non-conventional or non-generic combination for providing a prescription delivery service. Absent of further explanation, the statement amounts to a conclusionary declaration that the claims define a patentable invention (see MPEP § 2106.07(b) and 37 CFR 1.111(b)).

Applicant's arguments filed for claims 1-16 with respect to 35 USC § 103 have been fully considered but they are not persuasive. Applicant presents amendments to overcome the current art rejection – Examiner however, does not find the amendments to distinguish the instant claims from the prior art previously applied. Applicant fails to present further clarifying arguments explaining where Examiner is failing to understand why the instant claims are patentable distinguishable, but instead restates already presented assertions. As stated previously, Examiner finds Applicant’s assertion that the delivery service paying on behalf of the patient is not synonymous to billing the BIN of the payer not persuasive. Saric teaches on the delivery service as the primary payor of the prescription to the pharmacy wherein the patient is liable for repayment to the delivery service upon delivery – as stated in the Detailed Description on p. 9 ¶ 0079 (emphasis added).
The delivery service will then retrieve the prescription from the pharmacy, make a payment on behalf of the patient, and deliver the prescription to the patient's address.

The conventional meaning to one having ordinary skill in the art at the time the invention was filed would know that an “on behalf” payment (commonly referred to as POBOs) made by a first entity would mean that first entity is providing the funds to cover a cost for a second entity using the first entity’s funds (see Michael London, The POBO Promise - The Use of “Payments on Behalf of” Gains Momentum, LinkedIn (June 23, 2016) for a published explanation of POBOs at the time the invention was filed). As Applicant has indicated, it is customary for an insurance provider to act as payor and provide a payer sheet (notably not included in any independent claim) wherein the insurance provider’s BIN is provided. Therefore, it would reason that if the payor type is instead the delivery service paying on behalf of the patient, the appropriate BIN would be used to indicate the change in payor type. Examiner has provided additional evidence in Pinsonneault to support Examiner’s position that the use of the payor BIN is inherent. If Applicant believes this is a misinterpretation of the Saric reference, Examiner suggests directly explaining how the cited portion of the reference teaches away from the claimed invention.
Furthermore, in response to Applicants assertion that the addition of Pinsonneault fails to teach on a BIN associated with (or, as amended, “of”) the prescription medication delivery service (but instead only teaches on a third party payor BIN), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the teaching for the combination of the references can be found in the Pinsonneault in the Detailed Description on p. 10 ¶ 0096-97 teaching on providing all of the necessary information for payment processing of a prescription medication.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626


/EVANGELINE BARR/
Primary Examiner, Art Unit 3626